Appellant urges in his motion for rehearing that the facts are not sufficient to support a conviction for either rape by force or by consent upon a woman under eighteen years of age, it being the contention that the evidence shows prosecutrix was over fifteen years of age and was not a chaste female.
It may be admitted that all the issues of fact suggested were raised by the evidence. We find that all of said issues were properly submitted to the jury. Appellant's motion turning upon the facts involved has made it necessary to review the evidence in all its details. This we have done. The evidence upon the pivotal issues is such that a more favorable verdict to appellant would have found support, but for this court to disturb the present verdict would result in substituting our judgment on fact issues for that of the jury. The verdict before us finds support in the evidence introduced on the trial. Under the conditions mentioned we do not feel warranted in disturbing the judgment of the lower court.
Appellant's motion for rehearing is overruled.